                                                    Clear Form
DOCUMENTS UNDERCase
                 SEAL3:19-mj-70176-LB Document                     3 Filed 02/21/19
                                                                         TOTAL       Page
                                                                               TIME (m ins): 1 of
                                                                                               161minutes
M AGISTRATE JUDGE               DEPUTY CLERK                                         REPORTER/FTR
M INUTE ORDER                  Elaine Kabiling                                       10:14-10:30
MAGISTRATE JUDGE                DATE                                                 NEW CASE          CASE NUMBER
Laurel Beeler                             02/21/2019                                                3:19-mj-70176-LB-1
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.     RET.
John C. Fry                                        N        P        Gail Shifman                          APPT.
U.S. ATTORNEY                             INTERPRETER                            FIN. AFFT                COUNSEL APPT'D
Kimberly Hopkins                          Not Required                           SUBMITTED
                                                                           (Nunc Pro Tunc to 2/4/19)
PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR                PARTIAL PAYMENT
                            Katrina Chu                              APPT'D COUNSEL                  OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
        INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
       16 minutes                                                                                            TRIAL SET
        I.D. COUNSEL              ARRAIGNMENT             BOND HEARING               IA REV PROB. or         OTHER
                                                                                     or S/R
        DETENTION HRG             ID / REMOV HRG          CHANGE PLEA                PROB. REVOC.            ATTY APPT
                                                                                                             HEARING
                                                    INITIAL APPEARANCE
         ADVISED                ADVISED                  NAME AS CHARGED               TRUE NAME:
         OF RIGHTS              OF CHARGES               IS TRUE NAME
                                                       ARRAIGNM ENT
        ARRAIGNED ON               ARRAIGNED ON              READING W AIVED               W AIVER OF INDICTMENT FILED
        INFORMATION                INDICTMENT                SUBSTANCE
                                                         RELEASE
       RELEASED          ISSUED                     AMT OF SECURITY             SPECIAL NOTES            PASSPORT
       ON O/R            APPEARANCE BOND            $ 50,000                                             SURRENDERED
                                                                            Unsecured
                                                                                                         DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                         REAL PROPERTY:
    CASH    $


       MOTION          PRETRIAL               DETAINED           RELEASED          DETENTION HEARING          REMANDED
       FOR             SERVICES                                                    AND FORMAL FINDINGS        TO CUSTODY
       DETENTION       REPORT                                                      W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                    NOT GUILTY                  GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                CHANGE OF PLEA              PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
 TO:                              ATTY APPT                 BOND                    STATUS RE:
3/13/2019                         HEARING                   HEARING                 CONSENT                TRIAL SET
                                                       (For add'l conditions)
 AT:                              SUBMIT FINAN.             PRELIMINARY             CHANGE OF              STATUS
                                  AFFIDAVIT                 HEARING                 PLEA
9:30 AM                                                     _____________
BEFORE HON.                       DETENTION                 ARRAIGNMENT              MOTIONS               JUDGMENT &
                                  HEARING                                                                  SENTENCING
Spero
        TIME W AIVED              TIME EXCLUDABLE          IDENTITY /               PRETRIAL               PROB/SUP REV.
                                  UNDER 18 § USC           REMOVAL                  CONFERENCE             HEARING
                                  3161                     HEARING
                                                ADDITIONAL PROCEEDINGS
Gov't moves to unseal case - Granted. Defendant is admonished re bond conditions. Deft will surrender his expired passport
to Ms. Shifman. Court directs the clerk's office to place the hard copy of the bond conditions in a sealed file.

                                                                                         DOCUMENT NUMBER:
CC: JCS
